Gtleillan, C. J.
There was sufficient evidence in this case to justify the findings of fact. The evidence that the defect which caused the injury had existed for a considerable, time sustains the finding that the city had notice of it. To prove notice of the particular defect causing the injury, evidence that, for a considerable time prior to the injury, the sidewalk, at and near the place, was in general bad condition, was competent. It is the duty of a municipal corporation, having the duty to keep in repair streets and sidewalks, not only to put them in repair when it has actual notice of defects, but to exercise reasonable care and diligence to know whether they are or are not in proper condition; and where injury is caused by a partic-lar defect, evidence of neglect of this duty by the corporation, where the performance of it would have led to knowledge of the defect, is competent to charge the corporation with liability.
Judgment affirmed.